DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the support structure an elongate beam”, which is grammatically correct. --is -- should be inserted after “structure”.  
Claim 17 is objected to because of the following informalities:  
There is no period at the end of claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 8-9) recites “the elongate beam”, but there is no antecedent basis for said element. The “elongate beam” is understood to be the same element as the “support structure”         (See claim 3).
It is unclear whether or not the cover includes the first securing device and the end securing mechanism. To solve this issue, it is suggested to replace the semicolon from lines 6 and 7 with a comma.
Claim 16 (line 3) recites “substantially similar”, but the meaning is unclear because two elements are either similar or not similar. Anything less than “similar” would not be “similar”. 		The remaining claims are rejected for depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang                       (US 7,461,429). 
As to claim 1, Huang discloses a wiper blade (See the embodiment of Figs. 6 and 6B) comprising:
a support structure (20) with outer ends;
a connection device (10), and a wiper strip (50) connected to the support structure;
a unitary elongate cover (30) having an integrated central collar (The portion of the cover surrounding hole 31. Portions of element 60 may also be considered as the collar. Note that the term “integrated” does not require the central collar to be in one piece with the elongate portions), first and second elongate portions (The portions of 30 to the left and right of 31) extending from the central collar, the first and second elongate portions having outer ends corresponding with the support structure outer ends (Fig. 6);
a first securing device (60) for securing the central collar to the connection device (60 snaps to 10 and, as a result, secures the central collar of 30 to 10; Fig. 10 and column 5, lines 12-15); and
an end securing mechanism (The longitudinal ends of cover 30) for securing the outer ends of the cover to the outer ends of the elongate beam, a portion (33) of the end retainer extending laterally and inwardly to define a protrusion (Fig. 6B).
As to claim 2, wherein the support structure is a frame (Fig. 6).
As to claim 3, wherein the support structure an elongate beam (Fig. 6).
As to claim 4, wherein the unitary elongate cover further comprises a wind deflector (30 is shaped like a wind deflector; Fig. 6B).
As to claim 5, further comprising a first slope (The slope to the left of 31) connecting the integrated central collar to the first elongate portion and a second slope (The slope to the right of 31) connecting the central collar to the second elongate portion (Fig. 6).
As to claim 6, wherein the first securing device comprises a tongue (62) configured to snap-fit into a recess (62 would snap into a recess of 10) defined by the connection device                                   (Fig. 6 and column 5, lines 12-15).
As to claim 7, wherein the first and second elongate portions comprise an elastomeric region (column 4, lines 55-56).
As to claim 8, wherein the integrated central collar defines an interior passageway (61), the interior passageway having a snap-fit tongue (62) (For claim 8, the cover is being interpreted as including 30 and 60).
As to claim 9, further comprising a pair of substantially parallel longitudinal rails (The inwardly protruding portion of 30 directly above 32) disposed along an inner surface of each of the first and second elongate portion, each of the rails extending from the integrated collar to the outer ends, the pair of rails defining a channel (The space between the rails) therebetween, the channel dimensioned to receive the elongate beam and secure the first and second elongate portions to the beam, the outer ends enclosing the respective ends of the channel (Figs. 6 and 6B).
As to claim 10, Huang discloses a windshield wiper cover (30; See the embodiment of Figs. 6 and 6B) comprising:
a support structure having an integrated central collar (The portion of the cover surrounding hole 31. Portions of element 60 may also be considered as the collar. Note that the term “integrated” does not require the central collar to be in one piece with the elongate portions), first and second elongate portions (The portions of 30 to the left and right of 31) extending from the integrated central collar, the first and second elongate portions having outer ends (The longitudinal ends of cover 30); and an end retainer (Longitudinal end portions of cover 30) defined at the outer ends a portion (33) of which extending laterally and inwardly to define a protrusion (Fig. 6B).
As to claim 11, wherein the integrated central collar defines an interior passageway (61), the interior passageway having a snap-fit tongue (62) (For claim 8, the cover is being interpreted as including 30 and 60).
As to claim 12, further comprising a pair of substantially parallel longitudinal rails (The inwardly protruding portion of 30 directly above 32) disposed along an inner surface of each of the first and second elongate portions, each of the rails extending from the integrated central collar to the outer ends, the pair of rails defining a channel (The space between the rails) therebetween, the channel dimensioned to receive an elongate beam, the outer ends enclosing respective ends of the channel (Figs. 6 and 6B).
As to claim 13, further comprising a wind deflector disposed along the first and second elongate portions (30 is shaped like a wind deflector; Fig. 6B).
As to claim 14, wherein the wind deflector defines a windward side (The right side of 30) having a first surface area and a leeward side (The left side of 30) having a second surface area, and wherein the first surface area is greater than the second surface area (The wind is capable of contacting either the left or right sides of 30; Fig. 6).
As to claim 15, wherein the wind deflector defines a perimeter, the perimeter having a chamfered surface (Fig. 6B illustrates 30 having sloped surfaces, which are being interpreted as “chamfered”).
As to claim 16, wherein the wind deflector defines a windward side (The right side of 30) having a first surface area and a leeward side (The left side of 30) having a second surface area, and wherein the size of the first surface area is substantially similar to the size of the second surface area (The wind is capable of contacting either the left or right sides of 30; Fig. 6).
As to claim 17, wherein the unitary elongate body has at least one elastomeric region (column 4, lines 55-56).
As to claim 18, further comprising a chamfer on the first and second elongate portions (Fig. 6B illustrates 30 having sloped surfaces, which are being interpreted as a “chamfer”).
As to claim 19, Huang discloses a windshield wiper cover (30; See the embodiment of Figs. 6 and 6B) comprising:
a support structure having an integrated central collar (The portion of the cover surrounding hole 31. Portions of element 60 may also be considered as the collar. Note that the term “integrated” does not require the central collar to be in one piece with the elongate portions), first and second elongate portions (The portions of 30 to the left and right of 31) extending from the integrated central collar, the first and second elongate portions having outer ends (The longitudinal ends of cover 30); and an end retainer (Longitudinal end portions of cover 30), the integrated central collar defining an interior passageway (61), the interior passageway having a snap-fit tongue (62) (For claim 8, the cover is being interpreted as including 30 and 60);
an end retainer (Longitudinal end portions of cover 30) defined at the outer ends a portion (33) of which extending laterally and inwardly to define a protrusion (Fig. 6B); and
a substantially planar skirt (The portion of 30 level with 32) positioned on a perimeter of the first and second elongate portions of the support structure (Fig. 6B).
As to claim 20, further comprising a pair of substantially parallel longitudinal rails (The inwardly protruding portion of 30 directly above 32) disposed along an inner surface of each of the first and second elongate portions, each of the rails extending from the integrated central collar to the outer ends, the pair of rails defining a channel (The space between the rails) therebetween, the channel dimensioned to receive an elongate beam, the outer ends enclosing respective ends of the channel (Figs. 6 and 6B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723